As filed with the Securities and Exchange Commission on October 22 , 2010 Registration No. 333- 169458 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Pre-Effective Amendment No. 1 to the FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MINDEN BANCORP, INC. (Exact name of registrant as specified in its articles of incorporation) Louisiana 90-0610674 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) ank Drive Minden, Louisiana 71055 (318) 371-4156 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jack E. Byrd, Jr. President and Chief Executive Officer Minden Bancorp, Inc. ank Drive Minden, Louisiana 71055 (318) 371-4156 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Raymond A. Tiernan, Esq. Philip R. Bevan, Esq. Eric M. Marion, Esq. Elias, Matz, Tiernan & Herrick L.L.P. 734 15th Street, N.W., 11th Floor Washington, D.C. 20005 202-347-0300 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.01 par value per share 2,933,739 shares $29,337,390 (1) $2,091.76 (2) (1)Estimated solely for the purpose of calculating the registration fee pursuant to Regulation 457(o) under the Securities Act. (2) Previously paid. The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a) may determine. PROSPECTUS Minden Bancorp, Inc. (Proposed holding company for MBL Bank) Up to 1,495,000 Shares of Common Stock (Anticipated Maximum , Subject to Increase ) Minden Bancorp, Inc., a new Louisiana corporation that is referred to as new Minden Bancorp throughout this document , is offering up to 1,495,000 shares of its common stock to the public in connection with the conversion of Minden Mutual Holding Company from the mutual to the stock form of organization.The shares being offered represent the 58.6% current ownership interest in Minden Bancorp, Inc., a federal corporation, now owned by Minden Mutual Holding Company, its mutual holding company parent.Minden Bancorp currently is the “mid-tier” holding company of MBL Bank. All shares of common stock being offered for sale will be sold at a price of $10.00 per share. We are offering the shares of common stock in a “subscription offering” to eligible depositors of MBL Bank. Shares of common stock not purchased in the subscription offering may be offered for sale to the general public in a “community offering,” with a preference given to Webster Parish and the shareholders of Minden Bancorp. ● If you are a current or former depositor with a balance of at least $50 at MBL Bank as of the eligibility record dates, you may have priority rights to purchase shares in the subscription offering. ● If you are not in the above priority , but are interested in purchasing shares of our common stock, you may be able to purchase shares in the community offering if shares remain available after priority orders are filled. If you are a shareholder of Minden Bancorp on the date we complete the conversion and offering, each of your shares will be exchanged automatically for between 1.3811 and 1.8685 shares of new Minden Bancorp common stock for each share of Minden Bancorp common stock or up to 2.1488 shares in the event we increase the maximum of the offering range by 15%. We are offering up to 1,495,000 shares of common stock for sale to the public on a best efforts basis, subject to certain conditions. We must sell a minimum of 1,105,000 shares to complete the offering. If, as a result of regulatory considerations, demand for the shares or changes in market conditions, or the independent appraiser determines our market value has increased, we may sell up to 1,719,250 shares without giving you further notice or the opportunity to change or cancel your order. The subscription offering will terminate at 4:00 p.m., Central time, on [DATE1], 2010. We may extend this expiration date without notice to you for up to 45 days, until [DATE2], 20, unless the Office of Thrift Supervision approves a later date. The minimum purchase is 25 shares. Once submitted, your order is irrevocable unless we terminate or extend the offering beyond [DATE2], 2010. If we extend the offering beyond [DATE2], 20 subscribers will have the right to modify or rescind their purchase orders. Funds received before completion of the offering will be maintained in a segregated account at MBL Bank. We will pay interest on all funds received at a rate equal to MBL Bank’s passbook rate. If we do not sell the minimum number of shares or if we terminate the offering for any other reason, we will promptly return your funds with interest at MBL Bank’s passbook rate and deposit withdrawal authorizations will be canceled. Minden Bancorp’s common stock is currently quoted on the OTC Bulletin Board under the Symbol “MDNB.” We expect that the common stock of new Minden Bancorp will also be quoted on the OTC Bulletin Board using the same symbol following completion of the offering. However, the symbol may not be the same. Sandler O’Neill & Partners, L.P., will assist us in our selling efforts on a best efforts basis, but is not obligated to purchase any of the common stock that is being offered. Purchasers will not pay any commission to purchase shares of common stock in the offering. This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page . OFFERING SUMMARY Price per Share: $10.00 Minimum Midpoint Maximum Maximum, as Adjusted Number of shares Gross offering proceeds $ Estimated offering expenses (excluding selling agent fees) Selling agent fees(1) Estimated net proceeds Estimated net proceeds per share $ For a description of Sandler O’Neill & Partners, L.P.’s compensation for the stock offering, see “The Conversion and Offering – Marketing Arrangements.” These securities are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Neither the Securities and Exchange Commission, the Office of Thrift Supervision, nor any state securities regulator has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Sandler O’Neill + Partners, L.P. The date of this prospectus is , 2010 TABLE OF CONTENTS Page Summary 1 Risk Factors 16 Forward-Looking Statements 22 Selected Consolidated Financial and Other Data 24 Recent Developments 26 How Our Net Proceeds Will be Used 30 We Intend to Continue to Pay Quarterly Cash Dividends 32 Market for Our Common Stock 33 Regulatory Capital Requirements 34 Capitalization 35 Pro Forma Data 36 Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Business 58 Regulation 82 Taxation 92 Management 94 Beneficial Ownership of Minden Bancorp Common Stock 105 Proposed Management Purchases 107 The Conversion and Offering 108 Restrictions on Acquisitions of New Minden Bancorpand MBL Bank and Related Anti-Takeover Provisions 132 Description of New Minden BancorpCapital Stock 138 Experts 139 Legal and Tax Opinions 139 Registration Requirements 140 Where You Can Find Additional Information 140 Index to Consolidated Financial Statements F-1 i SUMMARY This summary highlights material information from this document and may not contain all the information that is important to you.To understand the conversion and offering fully, you should read this entire document carefully, including the consolidated financial statements and the notes to the consolidated financial statements included elsewhere herein. New Minden Bancorp, Inc. We have formed a new Louisiana corporation called Minden Bancorp, Inc., which will become the holding company for MBL Bank following completion of the conversion and offering. New Minden Bancorp is conducting this stock offering in connection with the conversion of Minden Mutual Holding Company from the mutual to the stock form of organization.The shares of common stock of new Minden Bancorp to be sold represent the 58.6% ownership interest in Minden Bancorp, the current mid-tier stock holding company, that is owned by Minden Mutual Holding Company.The remaining 41.4% ownership interest in Minden Bancorp is owned by shareholders other than Minden Mutual Holding Company, who are sometimes referred to as the “public shareholders,” and will be exchanged for shares of new Minden Bancorp ’s common stock based on an exchange ratio of between 1.3811 and 1.8685 shares of new Minden Bancorp common stock for each share of Minden Bancorp common stock. The exchange ratio may be increased to as much as 2.1488 in the event the maximum of the offering range is increased by 15%.The actual exchange ratio will be determined at the closing of the conversion and offering and will depend on the number of shares of new Minden Bancorp’s common stock sold in the stock offering.The executive offices of new Minden Bancorp, Inc. are located at ank Drive, Minden, Louisiana 71055, and its telephone number is (318) 377-0523. The percentage of shares held by public shareholders upon completion of MBL Bank’s mutual holding company reorganization in July 2002 was 45%.As a result of subsequent stock repurchases, the percentage has declined to 41.4% as of the date hereof.Since the initial stock repurchase program initiated in September 2003, Minden Bancorp has repurchased 89,434 shares of common stock. MBL Bank MBL Bank is a Louisiana-chartered stock building and loan association originally organized in 1910 as Minden Building and Loan Association.It changed its corporate title to MBL Bank in 2007 to more accurately reflect its ongoing transformation to a community bank.MBL Bank reorganized into the mutual holding company structure in July 2002. MBL Bank’s main office and its full service branch office are located in Minden, Louisiana and serve Minden, Louisiana and its surrounding environs.Currently, MBL Bank’s business primarily consists of attracting deposits from the general public and using those funds to originate single-family residential, commercial real estate and commercial business loans, land loans and consumer loans. At June 30, 2010, MBL Bank had net loans of $125.6 million of which $55.5 million, $19.4 million, $12.7 million, $12.4 million and $11.0 million consisted of single-family residential, commercial real estate, commercial business, loans secured by deposits (most of which relate to loans for commercial purposes) and land loans (most of which relate to loans secured by income producing properties), respectively. MBL Bank’s primary market area is Webster Parish, Louisiana, which includes the city of Minden.MBL Bank’s home office is located at ank Drive, Minden, Louisiana 71055 and its telephone number is (318) 377-0523. Minden Mutual Holding Company Minden Mutual Holding Company currently is the mutual holding company parent of Minden Bancorp.The principal business purpose of Minden Mutual Holding Company is its ownership of 58.6% of the outstanding shares of Minden Bancorp.Minden Mutual Holding Company will no longer exist upon completion of the conversion and offering. 1 Minden Bancorp, Inc. (current mid-tier holding company) Minden Bancorp, Inc. is a federally chartered corporation which currently is the mid-tier stock holding company for MBL Bank.The common stock of Minden Bancorp is publicly quoted on the OTC Bulletin Board under the symbol “MDNB.”At the conclusion of the stock offering and the conversion of Minden Mutual Holding Company, Minden Bancorp, the federal corporation, will no longer exist.The existing public shareholders of Minden Bancorp will have their shares converted into between 780,579 and 1,056,077 shares of new Minden Bancorp ’s common stock.As of June 30, 2010, Minden Bancorp had total assets of $199.6 million and stockholders’ equity of $23.3 million. The following chart shows our current ownership structure which is commonly referred to as the “two-tier” mutual holding company structure: Pursuant to the terms of our plan of conversion and reorganization, we are now converting from the two-tier mutual holding company structure to the stock holding company form of organization. As part of the conversion, we are offering for sale the majority ownership interest in Minden Bancorp that is currently owned by Minden Mutual Holding Company. Upon completion of the conversion and offering, Minden Mutual Holding Company and Minden Bancorp will cease to exist, we will be fully owned by public shareholders and there will be no continuing interest by a mutual holding company. Upon completion of the conversion, public shareholders of Minden Bancorp will receive shares of common stock of new Minden Bancorp in exchange for their shares of Minden Bancorp. Following the conversion and offering, our ownership structure will be as follows: The conversion and offering are commonly referred to as a “second-step” conversion. 2 We have several business strategies that are designed to further improve our long-term profitability and enhance our franchise.These strategies include: ● Continuing our transformation to a community bank through continued diversification of our loan portfolio by increasing our investment in commercial real estate, commercial business and land loans; ● Expanding our market penetration by increasing the products and services we offer and emphasizing customer service in an effort to capture more of each customer’s banking relationships; ● Continuing to emphasize local decision making and an efficient loan approval process; ● Enhancing core earnings through lower cost transaction (in particular, non-interest bearing accounts) and savings accounts combined with higher yielding commercial real estate, commercial business and land loans and selling our long-term fixed-rate residential mortgage originations; and ● Maintaining our high asset quality through prudent underwriting. The Offering We are selling common stock which represents the 58.6% ownership interest in Minden Bancorp now owned by Minden Mutual Holding Company in the following order of priority. FIRST: Eligible account holders, who were depositors at MBL Bank with $50 or more on deposit as of June 30, 2009. SECOND: Minden Bancorp’s employee stock ownership plan. THIRD: Supplemental eligible account holders, who were depositors at MBL Bank with $50 or more on deposit as of [DATE3], 2010. FOURTH: Other members, who were depositors at MBL Bank as of [DATE4], 2010. We are selling between 1,105,000 and 1,495,000 shares of common stock, all at a price of $10.00 per share.The number of shares to be sold may be increased to 1,719,250 as a result of regulatory considerations, demand for the shares or changes in market conditions or if the independent appraiser determines our market value has increased.The actual number of shares we sell will depend on an independent appraisal performed by RP Financial, LC., an independent appraisal firm.We are also exchanging shares of Minden Bancorp, other than those held by Minden Mutual Holding Company, for shares of the newly formed Minden Bancorp, Inc. based on an exchange ratio of between 1.3811 and 1.8685 shares of new Minden Bancorp common stock for each share of common stock of Minden Bancorp. The exchange ratio may be increased to as much as 2.1488 in the event the stock offering closes at the maximum, as adjusted, of the valuation range.See “The Conversion and Offering – How We Determined the Price Per Share, the Offering Range and the Exchange Ratio” beginning at page . The subscription offering will terminate at 4:00 p.m.Central time, on [DATE1], 20.We may extend this expiration date without notice to you for up to 45 days, until [DATE2], 20.The minimum purchase is 25 shares.Once submitted, your order is irrevocable unless we terminate or extend the offering beyond [DATE2], 20.We may request permission from the Office of Thrift Supervision to extend the offering beyond [DATE2], 20.If we extend the offering beyond [DATE2], 20, we will be required to notify each subscriber and resolicit subscriptions. We may cancel the conversion and offering at any time prior to the special meeting of members of Minden Mutual Holding Company to vote on the plan of conversion and reorganization and the special meeting of shareholders of Minden Bancorp to vote on the plan of conversion and reorganization.We may also cancel the conversion and offering after the special meetings with the concurrence of the Office of Thrift Supervision.If we cancel the offering, orders for shares of common stock already submitted will be canceled and subscribers’ funds will be returned with interest at MBL Bank’s passbook rate. Commencing concurrently with the subscription offering or commencing after the subscription offering begins, we may also offer shares of common stock in a community offering.In the community offering, natural persons , including trusts of natural persons, who reside in Webster Parish, Louisiana will have a preference followed by shareholders of Minden Bancorp as of [DATE5], 2010.This part of the offering may terminate at any time without notice but no later than [DATE2], 20. 3 We have the right to reject any orders for stock in the community offering either in whole or in part.If your order is rejected in part, you cannot cancel the remainder of your order.We have described the offering in greater detail beginning at page . Purchase Price The purchase price is $10.00 per share.You will not pay a commission to buy any shares in the offering. All investors will pay the same purchase price per share. Sandler O’Neill & Partners, L.P., our conversion advisor and marketing agent in the offering, will use its best efforts to assist us in selling shares of our common stock. Sandler O’Neill & Partners, L.P. is not obligated to purchase any shares of common stock in the offering. The Exchange of Minden Bancorp Common Stock If you are now a shareholder of Minden Bancorp, the existing mid-tier holding company, your shares will be canceled and exchanged for new shares of new Minden Bancorp common stock.As of the date hereof, shares of Minden Bancorp, Inc. common stock held by persons other than Minden Mutual Holding Company totaled 565,204. The number of shares you will receive will be based on an exchange ratio determined as of the closing of the conversion.The actual number of shares you receive will depend upon the number of shares we sell in our offering, which in turn will depend upon the final appraised value of new Minden Bancorp. The following table shows how the exchange ratio will adjust, based on the number of shares sold in our offering.The table also shows how many shares a hypothetical owner of Minden Bancorp common stock would receive in the exchange, based on the number of shares sold in the offering. Shares to be sold in the offering Shares of new Minden Bancorp stock to be exchanged for current common stock Total shares of new Minden Bancorp common stock to be outstanding after the conversion Exchange Ratio Equivalent pro forma book value per exchanged share 100 shares of Minden Bancorp common stock would be exchanged for the following number of shares of new Minden Bancorp(1) Amount Percent Amount Percent Minimum % % $ 23.82 Midpoint 25.15 Maximum 26.46 15% abovethe maximum 27.98 No fractional shares will be issued; cash will be issued in lieu of fractional shares. If you currently own shares of Minden Bancorp which are held in “street name,” they will be exchanged without any action on your part.If you currently are the record owner of shares of Minden Bancorp and hold certificates you will receive, after the conversion and offering is completed, a transmittal form with instructions to surrender your stock certificates.New certificates of our common stock will be mailed within five business days after the exchange agent receives properly executed transmittal forms and certificates. No fractional shares of our common stock will be issued to any public shareholder of Minden Bancorp upon consummation of the conversion.For each fractional share that would otherwise be issued, we will pay an amount equal to the product obtained by multiplying the fractional share interest to which the holder would otherwise be entitled by the $10.00 per share subscription price. 4 Reasons for the Conversion We are pursuing the conversion for the following reasons: ● The additional funds resulting from the offering will support continued growth and expansion, including hiring and retaining personnel, as well as providing enhanced lending capability due to the increased capital of MBL Bank. ● The enhanced capital of MBL Bank as a result of the receipt of a portion of the net proceeds of the offering , currently anticipated to be 50%, will increase our loans-to-one borrower limit which will allow us to originate and retain larger balance commercial real estate and commercial business loans. ● The stock holding company structure is a more familiar form of organization, which we believe will make our common stock more appealing to investors, and will give us greater flexibility to access the capital markets though possible future equity and debt offerings, although we have no current plans, agreements or understandings regarding any additional securities offerings. ● The conversion to the fully public form of ownership will remove the uncertainties associated with the mutual holding company structure created by the recently enacted financial reform legislation, which will result in a change of the federal regulator for our holding company as well as for MBL Bank. We believe that the conversion and offering will eliminate some of the uncertainties associated with the recent legislation, and better position us to continue to meet all future regulatory requirements, including regulatory capital requirements. ● We believe that our current mutual holding company structure has limited our opportunities to acquire other institutions because we cannot now issue stock in an acquisition in an amount that would cause Minden Mutual Holding Company to own less than a majority of the outstanding shares of Minden Bancorp.The conversion will facilitate our ability to acquire other institutions by eliminating this requirement of majority ownership by our mutual holding company. We currently have no plans, agreement or understanding regarding any merger or acquisition transactions. ● To improve our capital position during a period of significant economic uncertainty, especially for the financial services industry, although, as of June 30, 2010, MBL Bank was considered “well capitalized” for regulatory purposes and is not subject to any directive or recommendation from the Office of Thrift Supervision , the Federal Deposit Insurance Corporation or the Louisiana Office of Financial Institutions to raise capital. ● The conversion and offering will increase the number of outstanding shares held by public shareholdersand we expect our stock to have greater liquidity due to such increase in the number of shares held by public shareholders. Due to the significant additional capital that will be raised by new Minden Bancorp in connection with the conversion of Minden Mutual Holding Company, Minden Mutual Holding Company and Minden Bancorp believe that the conversion will result in an institution whose competitive position will be substantially improved.We believe that the enhanced capital resulting from the receipt of a substantial portion of the net proceeds of the conversion and offering will enable us to continue to expand and diversify our loan portfolio, improve our lending platform, add depth and strength to management and result in an institution which will be able to offer the increasingly sophisticated and broad array of services that are necessary to meet the convenience and needs of MBL Bank’s customers. 5 Conditions to Completion of the Conversion We cannot complete our conversion and related offering unless: ● The plan of conversion and reorganization is approved by at least a majority of votes eligible to be cast by voting members of Minden Mutual Holding Company; ● The plan of conversion and reorganization is approved by at least: o two-thirds of the outstanding shares of Minden Bancorp common stock; and o a majority of the outstanding shares of Minden Bancorp common stock, not including those shares held by Minden Mutual Holding Company; ● We sell at least the minimum number of shares offered; and ● We receive the final approval of the Office of Thrift Supervision and the Louisiana Office of Financial Institutions to complete the conversion and offering and related transactions. Minden Mutual Holding Company intends to vote its 58.6% ownership interest in favor of the plan of conversion and reorganization.In addition, as of [DATE5], 2010, directors and executive officers of Minden Bancorp and their associates owned 176,043 shares of Minden Bancorp, or approximately 12.9 % of the outstanding shares, excluding shares that may be acquired pursuant to the exercise of stock options.Our directors and executive officers intend to vote those shares in favor of the plan of conversion and reorganization. Number of Shares to be Sold in the Offering We are offering for sale between 1,105,000 and 1,495,000 shares of new Minden Bancorp common stock in this offering.Office of Thrift Supervision regulations govern most of the terms of the conversion and offering. With regulatory approval, we may increase the number of shares to be issued to 1,719,250 shares without giving you further notice or the opportunity to change or cancel your order. In considering whether to increase the offering size, the Office of Thrift Supervision will consider the level of subscriptions, the views of our independent appraiser, our financial condition and results of operations and changes in market conditions. If our pro forma market value at that time is either below $18.9 million or above $29.3 million, then, after consulting with the Office of Thrift Supervision, we may: terminate the offering and promptly return all funds; promptly return all funds, set a new offering range and give all subscribers the opportunity to place a new order; or take such other actions as may be permitted by the Office of Thrift Supervision and the Securities and Exchange Commission. How We Determined the Offering Range and the Exchange Ratio The offering range and the exchange ratio arebased on an independent appraisal by RP Financial, LC., an appraisal firm experienced in appraisals of savings institutions. The pro forma market value is the estimated market value of our common stock assuming the sale of shares in this offering .In accordance with the regulations of the Office of Thrift Supervision, a valuation range is established which ranges from 15% below to 15% above this pro forma market value . RP Financial has indicated that in its opinion as of August 26, 2010, our common stock’s estimated fully converted market value was $22.2 million , resulting in a range of $18.9 million at the minimum to $25.5 million at the maximum .In the offering, we are selling the number of shares representing the 58.6% of shares currently owned by Minden Mutual Holding Company.RP Financial estimates that this results in an offering range between $11.1 million and $15.0 million, with a midpoint of $13.0 million. The appraisal was based in part upon Minden Bancorp’s financial condition and results of operations, the effect of the additional capital we will raise from the sale of common stock in this offering, and an analysis of a peer group of 10 publicly traded savings and loan holding companies that RP Financial considered comparable to us. See “The Conversion and Offering - How We Determined the Price Per Share, The Offering Range and the Exchange Ratio” for information regarding this peer group . 6 In preparing its appraisal, RP Financial considered the information in this prospectus, including Minden Bancorp’s financial statements.RP Financial also considered the following factors, among others: ● Minden Bancorp’s historical, present and projected operating results including, but not limited to, historical income statement information such as return on assets, return on equity, net interest margin trends, operating expense ratios, levels and sources of non-interest income, and levels of loan loss provisions; ● Minden Bancorp’s historical, present and projected financial condition including, but not limited to, historical balance sheet size, composition and growth trends, loan portfolio composition and trends, liability composition and trends, credit risk measures and trends, and interest rate risk measures and trends; ● the economic, demographic and competitive characteristics of MBL Bank’s primary market area including, but not limited to, employment by industry type, unemployment trends, size and growth of the population, trends in household and per capita income, deposit market share and largest competitors by deposit market share; ● a comparative evaluation of the operating and financial statistics of MBL Bank with those of other similarly situated, publicly traded companies, which included a comparative analysis of balance sheet composition, income statement ratios, credit risk, interest rate risk and loan portfolio composition; ● the estimated impact of the stock offering on Minden Bancorp’s consolidated stockholders’ equity and earning potential including, but not limited to, the estimated increase in consolidated equity resulting from the offering, the estimated increase in earnings resulting from the reinvestment of the net proceeds of the offering, the estimated impact on the consolidated equity and earnings resulting from adoption of the employee benefit plans and the effect of higher consolidated equity on new Minden Bancorp’s future operations; and ● the trading market for securities of comparable institutions and general conditions in the market for such securities. Two of the measures investors use to analyze whether a stock might be a good investment are the ratio of the offering price to the issuer’s “book value” (or “tangible book value” when the issuer has intangible assets, such as goodwill, recorded on its balance sheet) and the ratio of the offering price to the issuer’s annual net income.RP Financial considered these ratios, among other factors, in preparing its appraisal.Book value is the same as total stockholders’ equity, and represents the difference between the issuer’s assets and liabilities.RP Financial’s appraisal also incorporates an analysis of a peer group of publicly traded companies that RP Financial considered to be comparable to Minden Bancorp. 7 The following table presents a summary of selected pricing ratios for the peer group companies and for Minden Bancorp on a reported basis as utilized by RP Financial in its appraisal.These ratios are based on earnings for the twelve months ended June 30, 2010 and book value as of June 30, 2010.Compared to the average pricing ratios of the peer group, our stock at the maximum of the offering range, would be priced at a premium of 531.8% to the peer group on a price to earnings basis, a premium of 1.1% to the peer group on a price to book value basis and a discount of 9.0% on a price to tangible book value basis.This means that, at the maximum of the offering range, a share of our common stock would bemore expensivethan the peer group based on an earnings per share basis and a price to book value basis andless expensivethan the peer group based on a tangible book value per share basis.See “Pro Forma Data” for the assumptions used to derive these pricing ratios. Price to Earnings Multiple Price to Book Value Ratio Price to Tangible Book Value Ratio Minden Bancorp (pro forma) Minimum x % % Midpoint Maximum Maximum, as adjusted Peer group companies as of August 26, 2010 Average x % % Median All publicly traded savings banks Average x % % Median x % % Because of differences and important factors such as operating characteristics, location, financial performance, asset size, capital structure, and business prospects between Minden Bancorp and other fully converted institutions, you should not rely on these comparative valuation ratios as an indication as to whether or not the stock is an appropriate investment for you.The independent valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing the common stock.Because the independent valuation is based on estimates and projections on a number of matters, all of which are subject to change from time to time, no assurance can be given that persons purchasing the common stock will be able to sell their shares at a price equal to or greater than the purchase price.See “Pro Forma Data” at page and “The Conversion and Offering – How We Determined the Price Per Share, the Offering Range and the Exchange Ratio” at page . Shares of common stock issued in second-step conversions may trade below the initial offering price As of August 26, 2010, of the nine second-step conversions that closed between January 1, 2009 and August 26, 2010, the shares issued in six of those transactions were trading below their initial offering price. See “ The Conversion and Offering – After-Market Performance of Second Step Conversion Offerings “for information regarding the after-market performance of the financial institutions that completed these nine second step conversions.Before you make an investment decision, please carefully read this prospectus, including “Risk Factors” beginning on page . 8 Use of Proceeds from the Sale of Our Common Stock We will use the proceeds from the offering as follows: Use of Proceeds Amount, at the minimum Amount, at the maximum Percentage of net offering proceeds at the maximum (Dollars in Thousands) Loan to our employee stock ownership plan $ $ % Repurchase of shares for recognition andretention plan Investment in MBL Bank General corporate purposes – dividend payments, possible acquisitions and stock repurchases 4,190 5,846 41.9 We may use the portion of the proceeds that we retain to, among other things, invest in securities, pay dividends to shareholders, repurchase shares of common stock (subject to regulatory restrictions), finance the possible acquisition of financial institutions or other businesses that are related to banking (although we have no current plans, agreements or understandings with respect to any possible acquisitions) or for general corporate purposes. The proceeds to be contributed to MBL Bank will be available for general corporate purposes including to support the future expansion of operations through acquisitions of other financial institutions, the establishment of additional branch offices or other customer facilities, expansion into other lending markets or diversification into other banking related businesses, although no such transactions are specifically being considered at this time.The proceeds contributed to MBL Bank will also support its lending activities. Limitations on Common Stock Purchases (page ) The minimum purchase is 25 shares.Generally, you may purchase no more than $400,000 (40,000 shares) of common stock offered in any single purchase priority category.The maximum amount of shares that a person together with any associates or group of persons acting in concert with such person may subscribe for or purchase in the offering is $550,000 (55,000 shares) of common stock.Your associates are the following persons: ● relatives living in your house; ● persons with joint accounts with you; ● companies, trusts or other entities in which you have a controlling interest or hold a position; ● trusts or other estates in which you have a substantial beneficial interest or as to which you serve as trustee or in another fiduciary capacity; or ● other persons who may be acting together with you. In addition, the number of shares of new Minden Bancorp common stock that you may purchase in the offering individually, and together with associates or persons acting in concert, plus any exchange shares you and they receive, may not exceed 5% of the total shares of new Minden Bancorp common stock to be issued and outstanding at the completion of the conversion and offering, provided, however, that you will not be required to divest any of your Minden Bancorp shares or be limited in the number of exchange shares you may receive. We have the right to determine, in our sole discretion, whether subscribers are associates or acting in concert.Persons having the same address or with accounts registered at the same address generally will be assumed to be associates or acting in concert. 9 We may decrease or increase the maximum purchase limitation without notifying you, with the concurrence of the Office of Thrift Supervision.In the event the maximum purchase limitation is increased, persons who subscribed for the maximum will be notified and permitted to increase their subscription.In the event that we increase the maximum purchase limitation to 5.0% of the shares of common stock sold in the offering, we may further increase the maximum purchase limitation to 9.99%, provided that orders for common stock exceeding 5.0% of the shares of common stock sold in the offering may not exceed in the aggregate 10.0% of the total shares of common stock sold in the offering.For additional information, see “The Conversion and Offering – Limitations on Common Stock Purchases” at page . How to Order Shares in the Offering If you want to place an order for shares in the offering, you must complete an original stock order form and deliver it to us, together with full payment.The stock order form also includes an acknowledgement from you that before purchasing shares of our common stock, you received a copy of this prospectus and that you are aware of the risks involved in the investment, including those described under “Risk Factors” beginning on page .We must receive your stock order form before the end of the subscription offering or the end of the community offering, as appropriate.Once we receive your order, you cannot cancel or change it. To ensure that we properly identify your subscription rights, you must list all of your deposit accounts as of the eligibility date on the stock order form. If you fail to do so, your subscription may be reduced or rejected if the offering is oversubscribed.To preserve your purchase priority, you must register the shares only in the name or names of eligible purchasers at the applicable date of eligibility.You may not add the names of others who were not eligible to purchase common stock in the offering on the applicable date of eligibility. We may, in our sole discretion, reject orders received in the community offering, either in whole or in part.In addition, we may reject an order submitted by a person who we believe is making false representations or who we believe is attempting to violate, evade or circumvent the terms and conditions of the plan of conversion and reorganization.If your order is rejected in part, you cannot cancel the remainder of your order. How You Can Pay for Shares In the offering, subscribers may pay for shares only by: ● cash (if delivered in person); ● personal check, bank check or money order payable to Minden Bancorp, Inc.; or ● authorizing MBL Bank to withdraw money from the subscriber’s deposit account(s) maintained with MBL Bank (we will waive any applicable penalties for early withdrawals from certificate of deposit accounts). We may in our sole discretion elect not to accept payment for shares of common stock by wired funds and there shall be no liability for failure to accept such payment. We will pay interest on your subscription funds from the date we receive your funds at MBL Bank’s passbook rate, except as otherwise described below, until the stock offering is completed or terminated.All funds authorized for withdrawal from deposit accounts will earn interest at the applicable account rate earned on such accounts until the stock offering is completed or terminated.If, as a result of a withdrawal from a certificate of deposit, the balance falls below the minimum balance requirement, the remaining funds will be transferred to a savings account and will earn interest at our passbook rate.There will be no early withdrawal penalty for withdrawals from certificates of deposit at MBL Bank used to pay for stock.Funds received in the subscription offering will be held in a segregated deposit account at MBL Bank established to hold funds received as payment for shares. 10 Owners of self-directed IRAs may use the assets of such IRAs to purchase shares of common stock in the subscription and community offerings, provided that their IRA funds are transferred to an unaffiliated institution or broker to purchase shares of common stock in the subscription and community offerings.An annual fee may be payable to the trustee of the new account. Our Stock Information Center can give you guidance if you wish to place an order for stock using funds held in a retirement account at MBL Bank or elsewhere. Because processing retirement account transactions takes additional time, we recommend that you contact our Stock Information Center promptly, preferably at least two weeks before the , 2010 offering deadline. Whether you may use retirement funds for the purchase of shares in the offering will depend on timing constraints and possibly, limitations imposed by the institution where the funds are held. MBL Bank is not permitted to lend funds (including funds drawn on a MBL Bank line of credit) to anyone for the purpose of purchasing shares of common stock in the offering. Deadline for Orders of Common Stock For those depositors of MBL Bank with subscription rights who wish to purchase shares in the offering, a properly completed stock order form, together with full payment for the shares, must be received by MBL Bank no later than 4:00 p.m., Central time, on [DATE1], 2010, unless we extend the deadline.Subscribers may submit order forms by mail using the return envelope provided, by overnight courier to the indicated address on the order form, or by bringing their order forms to our main office during regular business hours.Once submitted, orders are irrevocable unless we terminate or extend the offering beyond [DATE2], 2010. Your Subscription Rights are Not Transferable (Page ) You may not transfer, assign or sell your subscription rights.Any transfer of subscription rights is prohibited by law. If you exercise subscription rights to purchase shares in the subscription offering, you will be required to acknowledge that you are purchasing shares solely for your own account and that you have no agreement or understanding regarding the sale or transfer of shares.We intend to pursue any and all legal and equitable remedies if we learn of the transfer of any subscription rights.We will reject orders that we determine to involve the transfer of subscription rights. On the stock order form, you may not add the names of others for joint stock registration who do not have subscription rights or who qualify only in a lower subscription offering priority than you do. You may add only those who were eligible to purchase share of common stock in the subscription offering at your date of eligibility. In addition, the stock order form requires that you list all deposit accounts or loan accounts, giving all names on each account and the account number at the applicable eligibility date. Failure to provide this information, or providing incomplete or incorrect information, may result in a loss or part or all of your share allocation, in the event of an oversubscription. Termination of the Offering In the event that there is a direct community offering in addition to the subscription offering, we anticipate that the direct community offering would expire not later than 45 days subsequent to the expiration of the subscription offering.We may extend this expiration date without notice to you, until [DATE2], 2010, unless the Office of Thrift Supervision approves a later date.If an extension beyond [DATE2], 2010 is granted, we will notify subscribers of the extension of time and subscribers will have the right to modify or rescind their subscriptions.If we do not receive an affirmative response from a subscriber to any resolicitation, the subscriber’s order will be rescinded and all funds received will be returned promptly with interest, or withdrawal authorizations will be canceled. We Intend to Continue to Pay Quarterly Cash Dividends (Page ) Minden Bancorp has paid quarterly cash dividends since the second quarter of 2003.For the quarter ended June 30, 2010, the cash dividend was $0.11 per share.We intend to continue to pay quarterly cash dividends after we complete the conversion and offering. The dividend rate and the continued payment of dividends will depend on a number of factors, including our capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations and general economic conditions. No assurance can be given that we will continue to pay dividends, that they will be at a level substantially consistent with the current level or that they will not be reduced or eliminated in the future. 11 Benefits to Management from the Conversion and Offering Our employees, officers and directors will benefit from the conversion and offering due to various stock-based benefit plans.Full-time employees, including officers, will be participants in our existing employee stock ownership plan which will purchase additional shares in connection with the conversion .In addition, subsequent to completion of the conversion and offering, we intend to implement a new stock recognition and retention plan and a new stock option plan which will benefit our employees and directors.See “Management-Stock Benefit Plans” on page . The following table summarizes, at the minimum and the maximum of the offering range, the total number and value of the shares of common stock that the employee stock ownership plan expects to acquire and the total value of all restricted stock awards and stock option grants that are expected to be available under the anticipated new stock recognition and retention plan and stock option plan, respectively, based on shares sold at the offering. Number of Shares to be Granted or Purchased Total Estimated Value of Grants At Minimum of Offering Range Total Estimated Value of Grants At Maximum of Offering Range At Minimum of Offering Range At Maximum of Offering Range As a % of Common Stock to Be Sold in the Offering (Dollars in thousands) Employee stock ownership plan(1) % $ $ Recognition and retention plan awards(1) Stock options(2) Total % $ $ Assumes the value of new Minden Bancorp’s common stock is $10.00 per share for purposes of determining the total estimated value of the grants. Assumes the value of a stock option is $1.70, which was determined using the Black-Scholes option-pricing formula.See “Pro Forma Data.” Shareholders will experience a reduction or dilution of their ownership interest of approximately 6.79% if we use newly issued shares to fund the awards of stock options and restricted shares under the proposed new stock option and recognition and retention plans expected to be implemented after the conversion and offering, assuming the midpoint of the offering range (or taken individually, 4.95% for the new stock option plan and 2.04% for the new recognition and retention plan).If any options previously granted under the 2003 Stock Option Plan are exercised during the first year following completion of the conversion and offering, they will be funded with newly issued shares as the Office of Thrift Supervision regulations do not permit us to repurchase our shares during the first year following the completion of this stock offering except to fund the restricted stock plan or under extraordinary circumstances.We have been advised by the staff of the Office of Thrift Supervision that the exercise of outstanding options and cancellation of treasury shares in the conversion and offering will not constitute an extraordinary circumstance for purposes of satisfying an exception to the requirement. 12 The following table presents information regarding our existing employee stock ownership plan, including additional shares to be purchased by the employee stock ownership plan in the offering, options and restricted stock previously awarded under the 2003 Stock Option Plan and 2003 Recognition and Retention Plan, and the proposed new stock option plan and recognition and retention plan. The table below assumes that 2,551,077 shares are outstanding after the conversion and offering, which includes the sale of 1,495,000 shares in the offering at the maximum of the offering range, the issuance of 1,056,077 shares of new Minden Bancorp ’s common stock in exchange for existing shares of Minden Bancorp stock held by shareholders other than Minden Mutual Holding Company using an exchange ratio of 1.8685 (based on the maximum of than offering range). It is also assumed that the value of the stock is $10.00 per share. Existing, New and Assumed Stock Benefit Plans Participants Shares(1) Estimated Value Percentage of Total Shares Outstanding (Dollars in Thousands) Employee Stock Ownership Plan: All Employees Shares purchased in 2002 mutual holding company reorganization $ % Shares to be purchased in this offering Total employee stock ownership plan shares Recognition and Retention Plans: Directors and Officers 2003 Recognition and Retention Plan Proposed new recognition and retention plan Total recognition and retention plan shares Stock Option Plans: Directors and Officers 2003 Stock Option Plan Proposed new stock option plan Total stock option plan shares Total stock benefit plans $ % Shares purchased or awarded and options granted prior to the conversion and offering have been adjusted for the 1.8685 exchange ratio at the maximum of the offering range for shares of new Minden Bancorp. Approximately 39,278 (73,590 shares after the adjustment for the exchange ratio) of these shares have been allocated to the accounts of participants.The employee stock ownership plan purchased 8.0% (52,371 shares) of the shares issued to persons other than Minden Mutual Holding Company (654,638 shares) in the mutual holding company reorganization completed in July 2002. Minden Bancorp reserved 26,186 shares (before applying exchange ratio) which reflected an amount equal to 4.0% of the shares issued to persons other than Minden Mutual Holding Company in the mutual holding company reorganization.As of June 30, 2010, awards covering 20,086 (37,530 shares after adjustment for the exchange ratio) of the indicated 2003 Recognition and Retention Plan awards have vested, and the shares of Minden Bancorp common stock subject to these vested awards have been distributed. The actual value of new recognition and retention plan awards will be determined based on their fair value as of the date grants are made.For purposes of this table, fair value is assumed to be the same as the offering price of $10.00 per share. Of this amount, 3,605 options have been exercised to date; the remaining 61,859 options previously granted remain outstanding.Minden Bancorp reserved 65,464 shares (before applying exchange ratio) under this plan which reflected 10.0% of the shares issued to persons other than Minden Mutual Holding Company in the mutual holding company reorganization.As of June 30, 2010, options covering 61,859 shares (before applying the exchange ratio) were issued and outstanding. The fair value of stock options to be granted under the new stock option plan has been estimated at $1.70 per option using the Black-Scholes option pricing model with the following assumptions: exercise price, $10.00; trading price on date of grant, $10.00; dividend yield, 2.0%; expected life, 10 years; expected volatility, 18.21%; and risk-free interest rate, 2.97%. 13 As noted above, existing options granted under the 2003 Stock Option Plan will remain outstanding upon completion of the conversion, adjusted for the exchange ratio.In the event that any stock options under the 2003 Stock Option Plan are exercised during the first year after completion of the conversion, the shares issued upon exercise will be from authorized but unissued shares. New Minden Bancorp will take steps to file a registration statement registering the shares issuable under the 2003 Stock Option Plan with the Securities and Exchange Commission within 10 business days of the completion of the conversion. Market for Common Stock Minden Bancorp’s common stock is currently quoted on the OTC Bulletin Board under the symbol “MDNB.”We expect that the common stock of new Minden Bancorp will also be quoted on the OTC Bulletin Board. Sandler O’Neill & Partners, L.P. currently intends to become a market maker in the common stock of new Minden Bancorp, but is under no obligation to do so. After shares of the common stock begin trading, you may contact a firm that offers investment services in order to buy or sell shares. The OTC Bulletin Board will assign a four letter trading symbol for new Minden Bancorp’s common stock which we anticipate will be the same symbol as is currently used for the common stock of the existing Minden Bancorp.You will be able to view current stock quotations on electronic websites. Federal and State Income Tax Consequences We have received the opinions of Elias, Matz, Tiernan & Herrick L.L.P. and Heard, McElroy & Vestal, LLP, respectively, that under federal and Louisiana income tax law and regulation, the tax basis to the shareholders of the common stock purchased in the offering will be the amount paid for the common stock, and that the conversion will not be a taxable event for us. These opinions, however, are not binding on the Internal Revenue Service.The full texts of the opinions are filed as exhibits to the Registration Statement of which this prospectus is a part, and copies may be obtained from the Securities and Exchange Commission.See “Where You Can Find Additional Information.” Restrictions on the Acquisition of New Minden Bancorp and MBL Bank (Page ) Federal regulations, as well as provisions contained in the articles of incorporation and bylaws of new Minden Bancorp , contain certain restrictions on acquisitions of new Minden Bancorp or its capital stock.These restrictions include the requirement that a potential acquirer of common stock obtain the prior approval of the Office of Thrift Supervision before acquiring in excess of 10% of the outstanding common stock.Additionally, Office of Thrift Supervision approval would be required for new Minden Bancorp to be acquired within three years after the conversion and offering. In addition, new Minden Bancorp ’s articles of incorporation and bylaws contain provisions that may discourage takeover attempts and prevent you from receiving a premium over the market price of your shares as part of a takeover.These provisions include: ● restrictions on the acquisition of more than 10% of our common stock and limitations on voting rights of shares held in excess of 10%; ● staggered election of only approximately one-third of our board of directors each year; ● the absence of cumulative voting by shareholders in the election of directors; ● limitations on the ability of shareholders to call special meetings; ● advance notice requirements for shareholder nominations and new business; ● removal of directors without cause by a 75% vote of shareholders and with cause by a majority vote of all shareholders; 14 ● requirement of a 75% vote of shareholders for certain amendments to the bylaws and certain provisions of the articles of incorporation; and ● the right of the board of directors to issue shares of preferred or common stock without shareholder approval. For further information, see “Restrictions on Acquisitions of New Minden Bancorp and MBL Bank and Related Anti-Takeover Provisions” beginning on page . How You Can Obtain Additional Information If you have questions regarding the offering or conversion, please contact our Stock Information Center. The phone number is (318) 371-4122.The Stock Information Center’s hours of operation are Monday through Friday from 10:00 a.m. to 4:00 p.m., Central time.The Stock Information Center will be closed weekends and bank holidays. 15 RISK FACTORS You should consider carefully the following risk factors before purchasing Minden Bancorp common stock. Risks Related to Our Business Our Loan Portfolio Includes A Significant Amount of Loans Which Have a Higher Risk of Loss than Conforming, Single-Family Residential Mortgage Loans. As of June 30, 2010, $32.1 million or 25.0% of our total loan portfolio consisted of commercial real estate and commercial business loans.Also included in our loan portfolio at such date were $12.4 million or 9.7% of loans secured by deposits the substantial majority of which related to loans for commercial business purposes. In addition, at such date, $16.1 million or 12.6% of the loan portfolio was comprised of residential construction and land loans.Commercial real estate loans, commercial business loans, construction loans and land loans all are generally considered to have a higher risk of loss than conforming, single-family residential mortgage loans.Commercial real estate, commercial business and land loans generally are considered to have a higher risk of loss because repayment of the loans often depends on the successful operation of a business or the underlying property securing the loan such as accounts receivable or inventory with respect to commercial business loans.Commercial real estate loans typically involve larger loan balances to single borrowers or groups of related borrowers compared to one- to four-family residential mortgage loans. Accordingly, an adverse development with respect to one loan or one credit relationship can expose us to greater risk of loss compared to an adverse development with respect to a one- to four-family residential mortgage loan. We seek to minimize these risks through our underwriting policies, which require such loans to be qualified on the basis of the property’s net income and debt service ratio; however, there is no assurance that our underwriting policies will protect us from credit-related losses.Construction loans generally have a higher risk of loss than single-family residential mortgage loans due primarily to the critical nature of the initial estimates of a property’s value upon completion of construction compared to the estimated costs, including interest, of construction as well as other assumptions.If the estimates upon which construction loans are made prove to be inaccurate, we may be confronted with projects that, upon completion, have values which are below the loan amounts.Commercial real estate loans and construction loans are also typically larger than single-family residential mortgage loans. The deterioration of one or more of these loans could cause a significant increase in non-performing loans, which could adversely affect our results of operations by requiring us to increase our provisions for loan losses.Furthermore, in some instances our borrowers have more than one commercial real estate loan outstanding with us. Consequently, an adverse development with respect to one loan or one credit relationship can expose us to significantly greater risk of loss compared to an adverse development with respect to a one- to four-family residential mortgage loan. Finally, if we foreclose on a commercial real estate loan, our holding period for the collateral, if any, typically is longer than for one- to four-family residential property because there are fewer potential purchasers of the collateral. The net proceeds from the offering will increase our capital and facilitate our ability to make larger commercial real estate, commercial business, construction and land loans by increasing our internal loans to one borrower limits.We expect to make larger commercial real estate, commercial business, construction and land loans and to continue to increase our commercial real estate and business lending activity upon completion of the conversion and the offering. As a result of the composition of our loan portfolio, our credit risk profile will be higher than traditional thrift institutions that have higher concentrations of one- to four-family residential loans. Our Allowance for Losses on Loans May Not Be Adequate to Cover Probable Losses . We have established an allowance for loan losses based upon various assumptions and judgments about the collectibility of our loan portfolio which we believe is adequate to offset probable losses on our existing loans.Since we must use assumptions regarding individual loans and the economy, our current allowance for loan losses may not be sufficient to cover actual loan losses, and increases in the allowance may become necessary in the future.Any future deterioration in real estate market conditions, general economic conditions or changes in regulatory policies may require us to increase our allowance for loan losses, which would adversely affect our results of operations.We may also need to significantly increase our provision for loan losses, particularly if one or more of our larger loans or credit relationships becomes delinquent.In addition, federal regulators periodically review our allowance for loan losses and may require us to increase our provision for loan losses or recognize loan charge-offs.Our allowance for loan losses of $1.0 million at June 30, 2010 amounted to 0.78% of total loans outstanding at such date.We had $ 632,000 of non-performing loans at June 30, 2010 (which amount included three loans aggregating approximately $102,000 that were classified as troubled debt restructuring and were placed on non-accrual; however, such loans were performing in accordance with their restructured terms as of such date). 16 Our Loans are Concentrated to Borrowers in a Limited Geographic Area . At June 30, 2010, the preponderance of our total loans were to individuals and/or secured by properties located in northwest Louisiana.As a result, we have a greater risk of loan defaults and losses in the event of an economic downturn in our market area as adverse economic changes may have a negative effect on the ability of our borrowers to make timely repayment of their loans.Additionally, a decline in local property values could adversely affect the value of property used as collateral.If we are required to liquidate a significant amount of collateral during a period of reduced real estate values to satisfy the debt, our earnings and capital could be adversely affected. The population of Webster Parish declined 1.9% between 2000 and 2010 and is predicted to decline an additional 1.1% between 2010 and 2015. Beginning in 2008 and continuing in 2009 and 2010, our market area has experienced a rise in unemployment.At December 2007, the unemployment rate of Webster Parish was 4.9% as compared to 9.0% at June 2010. However, unlike many areas of the United States, real estate values in Webster Parish and the surrounding area did not experience the significant increase in values in the past decade experienced in many markets but also have not experienced the decline in value in recent periods that many of such other areas have experienced beginning in 2008. Continuing increases in unemployment or declines in collateral values could be a factor requiring us to make additional provisions to the allowance for loan losses, which would have a negative impact on net income. Additionally, if we are required to liquidate a significant amount of collateral during a period of reduced real estate values to satisfy the debt, our earnings and capital could be adversely affected. Our Results of Operations Depend Significantly on Economic Conditions and Related Uncertainties . Banking is affected, directly and indirectly, by domestic and international economic and political conditions and by governmental monetary and fiscal policies.Conditions such as inflation, recession, unemployment, volatile interest rates, real estate values, government monetary policy, international conflicts, the actions of terrorists and other factors beyond our control may adversely affect our results of operations.Changes in interest rates, in particular, could adversely affect our net interest income and have a number of other adverse effects on our operations, as discussed in the first risk factor above.Adverse economic conditions also could result in an increase in loan delinquencies, foreclosures and non-performing assets and a decrease in the value of the property or other collateral which secures our loans, all of which could adversely affect our results of operations.We are particularly sensitive to changes in economic conditions and related uncertainties in Webster Parish because we derive substantially all of our loans, deposits and other business from this community in northwest Louisiana. Accordingly, we remain subject to the risks associated with prolonged declines in national or local economies. Future Changes in Interest Rates Could Reduce Our Profits. Our ability to make a profit largely depends on our net interest income, which could be negatively affected by changes in interest rates. Net interest income is the difference between: ● the interest income we earn on our interest-earning assets, such as loans and securities; and ● the interest expense we pay on our interest-bearing liabilities, such as deposits and borrowings. As a result of our historical focus on one- to four-family residential real estate loans, a substantial amount of our loans have fixed interest rates. Additionally, many of our investment securities have fixed interest rates. Like many savings institutions, our focus on deposit accounts as a source of funds, which have no stated maturity date or short contractual maturities, results in our liabilities having a shorter duration than our assets. For example, as of June 30, 2010, 18.4% of our loans had maturities of three to five years and 22.9% of our loans had maturities of more than five years, while 88.9% of our certificates of deposit had maturities of one year or less. This imbalance can create significant earnings volatility, because market interest rates change over time. In a period of rising interest rates, the interest income earned on our assets, such as loans and investments, may not increase as rapidly as the interest paid on our liabilities, such as deposits. In a period of declining interest rates, the interest income earned on our assets may decrease more rapidly than the interest paid on our liabilities, as borrowers prepay mortgage loans, and mortgage-backed securities and callable investment securities are called or prepaid, thereby requiring us to reinvest these cash flows at lower interest rates. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations–Exposure to Changes in Interest Rates.” 17 Changes in interest rates create reinvestment risk, which is the risk that we may not be able to reinvest prepayments at rates that are comparable to the rates we earned on the prepaid loans or securities in a decline in interest rate environment. Additionally, increases in interest rates may decrease loan demand and/or make it more difficult for borrowers to repay adjustable-rate loans. Changes in interest rates also affect the current fair value of our interest-earning securities portfolio. Generally, the value of securities moves inversely with changes in interest rates. Any Future Federal Deposit Insurance Corporation Insurance Premiums or Special Assessments Will Adversely Impact Our Earnings. In May 2009, the Federal Deposit Insurance Corporation adopted a final rule levying a five basis point special assessment on each insured depository institution. We recorded an expense of approximately $81,500 during the year ended December 31, 2009, to reflect the special assessment. Any further special assessments that the Federal Deposit Insurance Corporation levies will be recorded as an expense during the appropriate period. In addition, the Federal Deposit Insurance Corporation increased the general assessment rate and, therefore, our Federal Deposit Insurance Corporation general insurance premium expense has increased compared to prior periods. The Federal Deposit Insurance Corporation also issued a final rule pursuant to which all insured depository institutions were required to prepay on December 30, 2009 their estimated assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012.We prepaid $907,000 of our assessments on December 30, 2009, based on our deposits and assessment rate as of September 30, 2009.The prepaid balance will be reduced by the actual expense for our quarterly assessments, until the balance is exhausted. Depending on how our actual assessments compare to the estimated assessments, the prepaid balance may be exhausted earlier than or later than the planned three year time period. The Requirement to Account for Certain Assets at Estimated Fair Value, and a Proposal to Account for Additional Financial Assets and Liabilities at Estimated Fair Value, May Adversely Affect Our Stockholders’ Equity and Results of Operations. We report certain assets, including securities, at fair value, and recent proposed changes to current accounting requirements would require us to report nearly all of our financial assets and liabilities at fair value. Generally, for assets that are reported at fair value, we use quoted market prices or valuation models that utilize observable market inputs to estimate fair value. Because we carry these assets on our books at their estimated fair value, we may incur losses even if the asset in question presents minimal credit risk. Under current accounting requirements, elevated delinquencies, defaults, and estimated losses from the disposition of collateral in our mortgage-backed securities may require us to recognize additional other-than-temporary impairment charges in future periods with respect to our securities portfolio. The amount and timing of any impairment recognized will depend on the severity and duration of the decline in the estimated fair value of the asset and our estimate of the anticipated recovery period. Under proposed accounting requirements, we may be required to record reductions in the fair value of nearly all of our financial assets and liabilities (including loans) either through a charge to net income or through a reduction to accumulated other comprehensive income. Accordingly, we could be required to record charges on assets such as loans where we have no intention to sell the loan and expect to receive repayment in full on the loan. This could result in a decrease in net income, or a decrease in our stockholders’ equity, or both. Strong Competition Within Our Market Area Could Hurt our Profits and Slow Growth. We face intense competition both in making loans and attracting deposits.This competition has made it more difficult for us to make new loans and attract deposits.Price competition for loans and deposits might result in us earning less on our loans and paying more on our deposits, which would reduce net interest income.Competition also makes it more difficult to maintain and improve market share of loans and deposits.At June 30, 2010, which is the most recent date for which data is available from the Federal Deposit Insurance Corporation, we held approximately 26.1 % of the deposits in Webster Parish, Louisiana.Some of the institutions with which we compete have substantially greater resources and lending limits than we have and may offer services that we do not provide.We expect continued strong competition in the future.Our profitability depends upon our continued ability to compete successfully in our market area. 18 Growth of Our Franchise By Acquisition or Branching May be Difficult to Achieve. We will consider growing by either acquiring other financial institutions and/or branch offices.MBL Bank has never acquired another banking institution and we cannot assure you that we will be able to grow through acquisitions or, if we do, successfully integrate other financial institutions or branch offices.Our ability to successfully acquire other institutions depends on our ability to identify, acquire and integrate such institutions into our franchise.Currently, we have no agreements or understandings with anyone regarding an acquisition.In addition to acquisitions, we may seek to grow organically by, among other things, opening new branch offices.Our ability to establish new branch offices depends on whether we can identify advantageous locations and generate new deposits and loans from those locations that will create an acceptable level of net income.New branches also typically entail start-up expenses.We cannot assure you that we will be successful in our plan to grow. We Operate in a Highly Regulated Environment and We May Be Adversely Affected By Changes in Laws and Regulations. MBL Bank is subject to extensive regulation, supervision and examination by the Office of Thrift Supervision and by the Louisiana Office of Financial Institutions.Upon completion of the conversion, new Minden Bancorp will initially be subject to regulation and supervision by the Office of Thrift Supervision.Subsequently, it will become subject to the regulation and supervision of the Federal Reserve Board as a result of the recently enacted financial reform legislation. Such regulation and supervision governs the activities in which an institution and its holding company may engage, and are intended primarily for the protection of the insurance fund and the depositors and borrowers of MBL Bank rather than for holders of new Minden Bancorp common stock.Regulatory authorities have extensive discretion in their supervisory and enforcement activities, including the imposition of restrictions on our operations, the classification of our assets and determination of the level of our allowance for loan losses. Any change in such regulation and oversight, whether in the form of regulatory policy, regulations, legislation or supervisory action, may have a material impact on our operations. Recently Enacted Regulatory Reform Legislation May Have a Material Impact on Our Operations. On July 21, 2010, the President signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act that, among other things, imposes new restrictions and an expanded framework of regulatory oversight for financial institutions and their holding companies, including MBL Bank.Under the new law, new Minden Bancorp’s primary regulator, the Office of Thrift Supervision, will be eliminated.Savings and loan holding companies will be regulated by the Federal Reserve Board, which will have the authority to promulgate new regulations governing new Minden Bancorp that will impose additional capital requirements and may result in additional restrictions on investments and other holding company activities.The law also creates a new consumer financial protection bureau that will have the authority to promulgate rules intended to protect consumers in the financial products and services market.The creation of this independent bureau could result in new regulatory requirements and raise the cost of regulatory compliance.The federal preemption of state laws currently accorded federally chartered financial institutions will be reduced. In addition, regulation mandated by the new law could require changes in regulatory capital requirements, loan loss provisioning practices, and compensation practices which may have a material impact on our operations.Because the regulations under the new law have not been promulgated, we cannot determine the full impact on our business and operations at this time.See “Regulation – Recently Enacted Regulatory Reform Legislation.” We Depend on the Services of Our Management Team . Our future success and profitability depend on the management and banking abilities of our senior executives.We believe that our future results will also depend in part upon our ability to attract and retain highly skilled and qualified management.We are especially dependent on a limited number of key management personnel.The loss of our president and chief executive officer or other senior executive officers could have a material adverse impact on our operations because other officers may not have the experience and expertise to readily replace these individuals.Competition for such personnel is intense, and if we are not successful in attracting or retaining such personnel, our business would likely suffer.Changes in key personnel and their responsibilities may be disruptive to our business and could have a material adverse effect on our business, financial condition and results of operations. We maintain key man life insurance on two of our executive officers, our senior lending officer and our chief financial officer. 19 Risks Related to the Offering Additional Expenses Following the Offering from New Equity Benefit Plans Will Adversely Affect Our Net Income . Following the offering, we will recognize additional annual employee compensation and benefit expenses stemming from options and shares granted to employees, directors and executives under new benefit plans.These additional expenses will adversely affect our net income.We cannot determine the actual amount of these new stock-related compensation and benefit expenses at this time because applicable accounting practices generally require that they be based on the fair market value of the options or shares of common stock at the date of the grant; however, we expect them to be significant.We will recognize expenses for our employee stock ownership plan when shares are committed to be released to participants’ accounts and will recognize expenses for restricted stock awards and stock options generally over the vesting period of awards made to recipients.These benefit expenses in the first year following the offering have been estimated to be approximately $131,000 at the maximum of the offering range as set forth in the pro forma financial information under “Pro Forma Data” assuming the $10.00 per share purchase price as fair market value.Actual expenses, however, may be higher or lower, depending on the price of our common stock at that time.For further discussion of these plans, see “Management– Stock Benefit Plans.” Our Return on Equity May Be Low Which May Negatively Impact Our Stock Price . Return on equity, which equals net income divided by average equity, is a ratio used by many investors to compare the performance of a particular company with other companies.Minden Bancorp’s return on average equity was 10.29% (annualized) for the six months ended June 30, 2010 and 0.73% and 6.10% for the years ended December 31, 2009 and 2008, respectively.These returns are lower than returns on equity for many comparable publicly traded financial institutions.We expect our return on equity ratio will not increase substantially, due in part to our increased capital level upon completion of the offering.Consequently, you should not expect a competitive return on equity in the near future.Failure to attain a competitive return on equity ratio may make an investment in our common stock unattractive to some investors which might cause our common stock to trade at lower prices than comparable companies with higher returns on equity.The net proceeds from the stock offering, which may be as much as $16.2 million, will significantly increase our stockholders’ equity.On a pro forma basis and based on net income for the six months ended June 30, 2010, our return on equity ratio, assuming shares are sold at the midpoint of the offering range, would be approximately 6.40%.Based on trailing 12-month data for the most recent publicly available financial information as of June 30, 2010, the 10 companies comprising our peer group in the independent appraisal prepared by RP Financial and all publicly traded thrift holding companies had average ratios of returns on equity of 4.07% and 0.36%, respectively, on a fully converted basis. Minden Bancorp Will Have Broad Discretion in Allocating the Proceeds of the Offering . We intend to contribute approximately 50% of the net proceeds of the offering to MBL Bank. New Minden Bancorp may use the portion of the proceeds that it retains to, among other things, invest in securities, pay cash dividends or repurchase shares of common stock, subject to regulatory restriction.Any remaining portion of the net proceeds it retains will be used initially to purchase investment and mortgage-backed securities. New Minden Bancorp may also use the proceeds of the offering to diversify its business and acquire other companies, although we have no specific plans to do so at this time.We have not allocated specific amounts of proceeds for any of these purposes, and we will have significant flexibility in determining how much of the net proceeds we apply to different uses and the timing of such applications.There is a risk that we may fail to effectively use the net proceeds which could have a negative effect on our future profitability ratios. 20 Our New Stock Benefit Plans Will Be Dilutive . If the conversion and offering are completed and shareholders subsequently approve a stock recognition and retention plan and a stock option plan, we will allocate stock or make grants to our officers, employees and directors through these plans.If the shares for the stock recognition and retention plan are issued from our authorized but unissued stock, the ownership percentage of outstanding shares of new Minden Bancorp would be diluted by approximately 2.04%, assuming completion of the conversion and offering at the midpoint of the offering range.However, it is our intention to purchase shares of our common stock in the open market to fund the stock recognition and retention plan.Assuming the shares of our common stock to be awarded under the stock recognition and retention plan are purchased at a price equal to the offering price, $10.00 per share, the reduction to stockholders’ equity from the stock recognition and retention plan would be between $393,000 and $611,000 at the minimum and the maximum, as adjusted, of the offering range.The ownership percentage of Minden Bancorp shareholders would also decrease by approximately 4.95% if all potential stock options under our proposed stock option plan are exercised and are filled using shares issued from authorized but unissued stock, assuming the offering closes at the midpoint of the offering range.On a combined basis, if authorized but unissued shares of our common stock was the source of shares for both the recognition and retention plan and the stock option plan, the interests of shareholders would be diluted by approximately 6.79%.See “Pro Forma Data” for data on the dilutive effect of the stock recognition and retention plan and the stock option plan after completion of the conversion and offering and “Management –Stock Benefit Plans”for a description of the plans.In addition, options covering 61,859 shares of Minden Bancorp are outstanding as of the date hereof.Assuming the offering is completed at the midpoint of the estimated valuation range, options covering 100,508 shares of new Minden Bancorp common stock will be outstanding after completion of the conversion and offering. Our Stock Price May Decline When Trading Commences . If you purchase shares in the offering, there is a risk that you will not be able to sell them at or above the $10.00 purchase price.The trading price of the common stock will be determined by the marketplace, and will be influenced by many factors outside of our control, including prevailing interest rates, investor perceptions, securities analyst research reports and general industry, geopolitical and economic conditions.Publicly traded stocks, including stocks of financial institutions, often experience substantial market price volatility.These market fluctuations might not be related to the operating performance of particular companies whose shares are traded.Furthermore, we may experience market fluctuations that are not directly related to our operating performance but are influenced by the market’s perception of the state of the financial services industry in general and, in particular, the market’s assessment of the credit quality conditions, including default and foreclosure rates in the industry. There May Be a Limited Market for Our Common Stock, Which May Adversely Affect Our Stock Price . Currently, shares of Minden Bancorp common stock are quoted on the OTC Bulletin Board.Since Minden Bancorp common stock began trading in July 2002, trading in our shares has beenlimited.We expect our common stock also to be quoted on the OTC Bulletin Board.Although we will have more shares held by public shareholders than currently, there can be no assurance that an active trading market for our common stock will develop following the conversion and offering.Consequently, you may not be able to sell all of your shares of common stock in an efficient manner and the sale of a large number of shares at one time could temporarily depress the market price.There also may be a wide spread between the bid and asked price for our common stock.When there is a wide spread between the bid and asked price, the price at which you may be able to sell our common stock may be significantly lower than the price at which you could buy it at that time. We Intend to Remain Independent Which May Mean You Will Not Receive a Takeover Premium for Your Common Stock . We intend to remain independent for the foreseeable future.Pursuant to Office of Thrift Supervision regulations,new Minden Bancorp cannot be acquired within the first three years following the conversion and offering without prior approval of the Office of Thrift Supervision.The Office of Thrift Supervision has a long-standing policy of not permitting institutions to enter into an acquisition transaction within three years following a conversion in order to ensure sufficient time for the company to prudently deploy the capital raised in the conversion.Because we do not plan on seeking possible acquirors, it is unlikely that we will be acquired in the foreseeable future.Accordingly, you should not purchase our common stock with any expectation that a takeover premium will be paid to you in the near term. 21 Our Stock Value May Suffer from Anti-Takeover Provisions In Our Corporate Documents, Federal Regulations and Louisiana Law that May Impede Potential Takeovers that Management Opposes . Provisions in our corporate documents, as well as certain federal regulations and Louisiana law, may make it difficult and expensive to pursue a tender offer, change in control or takeover attempt that our board of directors opposes.As a result, our shareholders may not have an opportunity to participate in such a transaction, and the trading price of our stock may not rise to the level of other institutions that are more vulnerable to hostile takeovers.Anti-takeover provisions contained in our corporate documents include: ● restrictions on acquiring more than 10% of our common stock by any person and limitations on voting rights for positions of more than 10%; ● the election of members of the board of directors to staggered three-year terms; ● the absence of cumulative voting by shareholders in the election of directors; ● provisions restricting the calling of special meetings of shareholders; ● advance notice requirements for shareholder nominations and new business; ● removal of directors without cause by a 75% vote of shareholders and with cause by a majority vote of all shareholders; ● requirement of a 75% vote of shareholders for certain amendments to the bylaws and certain provisions of the articles of incorporation; and ● our ability to issue preferred stock and additional shares of common stock without shareholder approval. For three years following the conversion and offering, Office of Thrift Supervision regulations prohibit any person from acquiring or offering to acquire more than 10% of new Minden Bancorp ’s common stock without the prior written approval of the Office of Thrift Supervision.Accordingly, the range of potential acquirors for new Minden Bancorp will be limited which will correspondingly reduce the likelihood that shareholders will be able to realize a gain on their investment through an acquisition of new Minden Bancorp in the near term. See“Restrictions on Acquisitions of New Minden Bancorp and MBL and Related Anti-Takeover Provisions” for a description of anti-takeover provisions in our corporate documents, federal regulations and Louisiana law. FORWARD-LOOKING STATEMENTS This document contains forward-looking statements, which can be identified by the use of words such as “would be,” “will,” “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect” and similar expressions.These forward-looking statements include: ● statements of goals, intentions and expectations; ● statements regarding prospects and business strategy; ● statements regarding asset quality and market risk; and ● estimates of future costs, benefits and results. These forward-looking statements are subject to significant risks, assumptions and uncertainties, including, among other things, the factors discussed under the heading “Risk Factors” beginning on page that could affect the actual outcome of future events and the following factors: ● general economic conditions, either nationally or in our market area, that are worse than expected; ● changes in the interest rate environment that reduce our interest margins or reduce the fair value of financial instruments; ● increased competitive pressures among financial services companies; 22 ● changes in consumer spending, borrowing and savings habits; ● legislative or regulatory changes that adversely affect our business; ● adverse changes in the securities markets; ● our ability to grow and successfully manage such growth; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Securities and Exchange Commission or the Financial Accounting Standards Board; and ● our ability to successfully implement our branch expansion strategy, enter into new markets and/or expand product offerings successfully and take advantage of growth opportunities. Any of the forward-looking statements that we make in this prospectus and in other public statements we make may turn out to be wrong because of inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements and you should not rely on such statements. 23 SELECTED FINANCIAL AND OTHER DATA Set forth below is selected financial and other data of Minden Bancorp.The information at June 30, 2010 and for the six month periods ended June 30, 2010 and 2009 was not audited, but in the opinion of management, reflects all adjustments necessary for a fair presentation. All of these adjustments are normal and recurring. The information at December 31, 2009 and 2008 and for the years ended December 31, 2009 and 2008 is derived in part from the audited financial statements that appear in this prospectus. The information at or for the year ended December 31, 2007 is derived from audited financial statements that do not appear in this prospectus. The results of operations for the six months ended June 30, 2010 are not necessarily indicative of the results of operations that may be expected for the entire year or any other period. At June 30, At December 31, (Dollars in thousands) Selected Financial Data: Total assets $ Cash and cash equivalents Investment securities: Held to maturity Available for sale FHLB stock Loans receivable, net Deposits FHLB advances Stockholders’ equity At or For the Six Months Ended June 30, At or For the Year Ended December 31, (Dollars in thousands) Selected Operating Data: Total interest income $ Total interest expense Net interest income Provision for loan losses 60 30 60 77 Net interest income after provision for loan losses Total non-interest income (loss) Total non-interest expense Income before income taxes Income taxes (benefit) ) Net income $ Selected Operating Ratios (2) Average yield on interest-earning assets % Average rate on interest-bearing liabilities Average interest rate spread(3) Net interest margin(3) Average interest-earning assets to average interest-bearing liabilities Net interest income after provision for loan losses to non-interest expense Total non-interest expense to average assets Efficiency ratio(4) Return on average assets Return on average equity Average equity to average assets % (Footnotes on following page) 24 At or For the Six Months Ended June 30, At or For the Year Ended December 31, (Dollars in thousands) Asset Quality Ratios:(5) Nonperforming loans as a percent of loans receivable, net(5) 0.50 % % 0.70 % % % Nonperforming assets as a percent of total assets(5) 0.54 0.45 Nonperforming assets and troubled debt restructurings as a percent of total assets(5) 0.57 0.48 Allowance for loan losses as a percent of nonperforming loans 121.48 Net charge-offs (recoveries) to average loans receivable % Capital Ratios:(6) Tier 1 capital ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Other Data: Banking offices 2 2 2 1 1 Includes an other-than-temporary impairment charge of $2.8 million related to Minden Bancorp’s investment in a mutual fund. With the exception of end of period ratios, all ratios are based on average monthly balances during the indicated periods. Ratios for the six month periods are annualized. Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. Non-performing loans consist of all nonaccrual loans as well as loans past due to principal or interest more than 90 days delinquent but still accruing.Real estate owned consists of real estate acquired through foreclosure or real estate acquired by acceptance of a deed-in-lieu of foreclosure. Capital ratios are end of period ratios. 25 RECENT DEVELOPMENTS Set forth below is selected financial and other data of Minden Bancorp.The financial information at September 30, 2010 and for the three and nine month periods ended September 30, 2010 and 2009 was not audited, but in the opinion of management, reflects all adjustments necessary for a fair presentation of the results for such periods. All of these adjustments are normal and recurring. The information at December 31, 2009 is derived in part from the audited financial statements that appear in this prospectus. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the results of operations that may be expected for the entire year. At September 30, 2010 At December 31, 2009 (Dollars in thousands) Selected Financial Data: Total assets $ 215,045 $ 210,858 Cash and cash equivalents 24,560 33,514 Investment securities: Held to maturity 145 166 Available for sale 53,694 50,630 FHLB stock 239 238 Loans receivable, net 127,600 117,064 Deposits 189,705 187,766 FHLB advances Stockholders’ equity 23,991 21,902 At or For the Three Months Ended September 30, At or For the Nine Months Ended September 30, 2010 2009 2010 2009 (Dollars in thousands) Selected Operating Data: Total interest income $ 2,269 $ 2,214 6,633 $ 6,695 Total interest expense 445 601 1,391 1,898 Net interest income 1,824 1,613 5,242 4,797 Provision for loan losses 30 15 90 45 Net interest income after provision for loan Losses 1,794 1,598 5,152 4,752 Total non-interest income (loss) 226 (2,655 )(1) 594 (2,188 )(1) Total non-interest expense 1,052 1,041 3,085 3,222 Income (loss) before income taxes (benefit) 968 (2,098 ) 2,661 (658 ) Income taxes (benefit) 329 (713 ) 905 (263 ) Net income (loss) $ 639 $ ( 1,385 ) $ 1,756 $ ( 395 ) Selected Operating Ratios (2) Average yield on interest-earning assets 4.63 % 5.05 % 4.46 % 5.14 % Average rate on interest-bearing liabilities 1.10 1.66 1.18 1.78 Average interest rate spread(3) 3.53 3.39 3.28 3.36 Net interest margin(3) 3.66 3.64 3.46 3.65 Average interest-earning assets to average interest-bearing liabilities 121.13 120.84 125.61 121.82 Net interest income after provision for loanlosses to non-interest expense 170.53 153.51 167.00 147.49 Total non-interest expense to average assets 2.03 2.25 1.99 2.17 Efficiency ratio(4) 52.08 (98.49 ) 53.69 125.66 Return on average assets 1.21 (2.99 ) 1.11 (0.27 ) Return on average equity 11.33 (27.78 ) 10.38 (2.64 ) Average equity to average assets 11.22 % 10.75 % 10.74 % 10.10 % (Footnotes on following page) 26 At or For the Three Months Ended September 30, At or For the Nine Months Ended September 30, 2010 2009 2010 2009 (Dollars in thousands) Asset Quality Ratios:(5) Nonperforming loans as a percent of loans receivable, net(5) 0.70 % 0.88 % 0.70 % 0.88 % Nonperforming assets as a percent of total assets(5) 0.46 % 0.54 % 0.46 % 0.54 % Nonperforming assets and troubled debt restructurings as a percent of total assets(5) 0.49 % 0.60 % 0.49 % 0.60 % Allowance for loan losses as a percent of nonperforming loans 113.47 % 98.26 % 113.47 % 98.26 % Net charge-offs (recoveries) to average loans receivable 0.02 % 0.02 % 0.07 % 0.03 % Capital Ratios:(6) Tier 1 capital ratio 10.47 % 10.53 % 10.47 % 10.53 % Tier 1 risk-based capital ratio 20.31 % 18.72 % 20.31 % 18.72 % Total risk-based capital ratio 21.30 % 19.67 % 21.30 % 19.67 % Other Data: Banking offices 2 2 2 2 (1) Includes an other-than-temporary impairment charge of $2.8 million related to Minden Bancorp’s investment in a mutual fund. (2) With the exception of end of period ratios, all ratios are based on average monthly balances during the indicated periods. Ratios for the three and nine month periods are annualized. (3) Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. (4) The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. (5) Non-performing loans consist of all nonaccrual loans as well as loans past due to principal or interest more than 90 days delinquent but still accruing.Real estate owned consists of real estate acquired through foreclosure or real estate acquired by acceptance of a deed-in-lieu of foreclosure. (6) Capital ratios are end of period ratios. Changes in Financial Condition at September 30, 2010 Compared to December 31, 2009 Total assets increased $4.2 million or 2.0% to $215.0 million at September 30, 2010 compared to $210.9 million at December 31, 2009 primarily due to a $10.5 million or 9.0% increase in loans receivable, net of allowance for loan losses, combined with a $3.1 million or 6.1% increase in investment securities available for sale, partially offset by a $9.0 million or 26.7% decrease in cash and cash equivalents. The decrease in cash and cash equivalents reflected management’s determination to continue to expand our loan portfolio and to a lesser extent, our investment portfolio. For the nine months ended September 30, 2010, we originated a total of $71.2 million of loans, including $14.3 million of single-family residential loans, $10.5 million of commercial real estate loans, $8.5 million of commercial business loans, $29.1 million of non-real estate consumer loans, and $1.9 million of land loans.The modest growth of investment securities available for sale reflected management’s determination to invest a portion of our liquid assets in U.S. Government and agency obligationsin order to enhance our yield. Total liabilities increased slightly by $2.1 million or 1.1% to $191.1 million at September 30, 2010 as compared to $189.0 million at December 31, 2009 primarily due to a $1.9 million or 1.0% increase in deposits, reflecting normal deposit activity during the period. Stockholders’ equity increased by $2.1 million or 9.5% to $24.0 million at September 30, 2010 as compared to $21.9 million at December 31, 2009. The increase was primarily due to the $1.6 million (net of $187,000 of dividends paid) increase in retained earnings due to our profitable operation during 2010 accompanied by a $458,000 increase in accumulated other comprehensive income reflecting an increase in unrealized gains related to our investment securities available for sale as a result of the improvement in the market since December 2009. 27 Nonperforming assets, which consist of nonaccrual loans, accruing loans 90 days or more delinquent and real estate owned (which includes real estate acquired through, or in lieu of, foreclosure), increased by $31,000 to $985,000 or 0.46% of total assets at September 30, 2010 from $954,000 or 0.45% of total assets at December 31, 2009. This increasewas primarily due to a $157,000 increaseinaccruing loans 90 days or more delinquent partially offset by a $91,000 decrease in nonaccrual loans an a $36,000 decrease in real estate owned. At September 30, 2010, the $985,000 of nonperforming assets consisted of $379,000 of accruing loans 90 days or more delinquent, $511,000 of nonaccrual loans (including three troubled debt restructurings, all of which were performing in accordance with their terms), and $94,000 in real estate owned, the substantial majority of which consisted of a single-family residential property. At September 30, 2010, the $511,000 of nonaccrual loans consisted primarily of single-family residential mortgage loans.At September 30, 2010, we also had two troubled debt restructurings with an aggregate balance of $64,000.Management continues to aggressively pursue the collection and resolution of all delinquent loans. At both September 30, 2010 and December 31, 2009, the allowance for loan losses amounted to $1.0 million.At September 30, 2010, the allowance for loan losses amounted to 113.5% of nonperforming loans and 0.79% of total loans receivable, as compared to 121.5% and 0.85%, respectively, at December 31, 2009.The decrease in the ratio of the allowance for loan losses to total nonperforming loans was primarily due to the increase in the amount of nonperforming loans. Comparison of Results of Operations for the Three and Nine Months Ended September 30, 2010 and 2009. We recorded net income of $639,000 and $1.8 million for the three and nine months ended September 30, 2010 as compared to net losses of $1.4 million and $395,000 for the same periods in 2009. The losses incurred in the 2009 periods reflected the recognition of $2.8 million of impairment charges during the third quarter of 2009 related to our investment in a mutual fund which was initially purchased in 1993. Net interest income for the three months ended September 30, 2010 increased $211,000 or 13.1% to $1.8 million as compared to $1.6 million the same period in 2009 while our net interest income increased $445,000 or 9.3% to $5.2 million for the nine months ended September 30, 2010 as compared to $4.8 million the same period in 2009.The increase in net interest income in the 2010 periods reflected primarily the effects of the $156,000 and $507,000 decreases in total interest expense for the three and nine months ended September 30, 2010 as compared to the same periods in 2009 due to the significant decline in the average cost of interest-bearing liabilities between 2009 and 2010 reflecting the continued repricing downward of our deposit liabilities. For the three and nine month periods ended September 30, 2010, the average rates paid on interest-bearing liabilities were 1.10% and 1.18%, respectively, as compared to 1.66% and 1.78% for the comparable periods in 2009. Likewise, the yields on our net interest-earning assets also declined to 4.63%, respectively in the 2010 periods as compared to 5.05% and 5.14% for the comparable 2009 periods. However, such declines were partially offset by increases in the balances of our interest-earning assets in the 2010 periods compared to the same periods in 2009.Our net interest margin improved slightly to 3.66% from 3.64% for the quarter ended September 30, 2010 compared to the same quarter in 2009 interim periods but declined for the nine months ended September 30, 2010 to 3.46% from 3.65% for the nine months ended September 30, 2009. The decline for the nine months ended September 30, 2010 reflected the greater downward adjustment in the yield earned on interest-earning assets during the period than experienced with respect to the decline in the average rate paid on interest-bearing liabilities during the same period, partially offset by an increase in the balance of our net interest-earning assets. The provision for loan losses amounted to $30,000 and $90,000 for the three and nine months ended September 30, 2010 as compared to $15,000 and $45,000 for the same periods in 2009. The provisions increased in both of the 2010 periods as compared to the same periods in 2009 both as a result of the increased size of the loan portfolio as well as increases in the amounts of commercial real estate and commercial business loans. Total non-interest income increased from a loss of $2.7 million and $2.2 million for the three and nine months ended September 30, 2009, respectively, to income of $226,000 and $594,000 for the comparable periods in 2010.The losses incurred in the 2009 periods were attributable to the previously discussed $2.8 million impairment charge recognized on our investment in a mutual fund. In addition, the 2010 periods reflected modest increases in customer service fees as we continued to emphasize the development of relationship banking. 28 Non-interest expense increased slightly by $11,000 or 1.1% to $1.1 million for the three months ended September 30, 2010 as compared to the same period in 2010 but decreased by $137,000 or 4.3% for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009. The increase for the third quarter of 2010 reflected primarily the effect of a $43,000 increase in other general and administrative expense partially offset by decreases in salaries and benefit expense and deposit insurance premiums. The decrease in non-interest expense for nine months ended September 30, 2010 reflected the implementation of expense management strategies which have been successful in reducing our expenses in most of the operational areas over which we have control. We incurred income tax expense of $329,000 and $905,000 for the three and nine months ended September 30, 2010 as compared to experiencing tax benefits of $713,000 and 263,000 for the comparable periods in 2009.The tax benefits recognized in the 2009 periods resulted from the $2.8 million impairment charge which resulted in our incurring pre-tax losses for both the three and the nine months ended September 30, 2009. Our effective tax rates were 34.0% for both the three and nine months ended September 30, 2010 and (39.5%) and (39.4%) for the same periods in 2009. 29 HOW OUR NET PROCEEDS WILL BE USED The following table shows how we intend to use the net proceeds of the offering.The actual net proceeds will depend on the number of shares of common stock sold in the offering and the expenses incurred in connection with the offering.Payments for shares made through withdrawals from deposit accounts at MBL Bank will reduce MBL Bank’s deposits and will not result in the receipt of new funds for investment.See “Pro Forma Data” for the assumptions used to arrive at these amounts. Minimum of Offering Range Midpoint of Offering Range Maximum of Offering Range 15% Above Maximum of Offering Range Shares at Per Share Percent of Net Proceeds Shares at Per Share Percent of Net Proceeds Shares at Per Share Percent of Net Proceeds Shares at Per Share Percent of Net Proceeds (Dollars in Thousands) Offering proceeds $ Less: offering expenses ) Net offering proceeds % Less: Proceeds contributed to MBL Bank ) Proceeds used for loan to employee stock ownership plan ) Proceeds used to repurchase sharesfor stock recognition plan ) Proceeds remaining for new Minden Bancorp $ % $ % $ % $ % 30 New Minden Bancorp will retain 50% of the net proceeds of the offering, with the remaining 50% being contributed to MBL Bank, and intends to initially invest 100% of the proceeds it retains (other than the amount used to fund the employee stock ownership plan loan) in short-term, liquid investments.The actual amounts to be invested in different instruments will depend on the interest rate environment and new Minden Bancorp ’s liquidity needs.Although there can be no assurance that we will invest the net proceeds in anything other than short-term, liquid investments, over time, new Minden Bancorp may use the proceeds it retains from the offering: ● to invest in securities; ● to pay dividends to shareholders; ● to repurchase shares of its common stock, subject to regulatory restrictions; ● to finance the possible acquisition of financial institutions or branch offices or other businesses that are related to banking; although we have no current plans, agreements or understandings regarding any merger or acquisition transactions; and ● for general corporate purposes. Under current Office of Thrift Supervision regulations, new Minden Bancorp may not repurchase shares of its common stock during the first year following the conversion and offering, except to fund recognition plans that have been ratified by shareholders or tax qualified employee stock benefit plans or, with prior regulatory approval, when extraordinary circumstances exist. MBL Bank intends to initially use the net proceeds it receives to purchase investment and mortgage-backed securities.In the future, MBL Bank may use the proceeds that it receives from the offering, which is shown in the table above as the amount contributed to MBL Bank: ● to fund new loans; ● to invest in investment and mortgage-backed securities; ● to finance the possible expansion of its business activities,including developing and introducing new products and services, such as remote deposit capture, credit cards (on an agency basis) and ACH originations anddeveloping new branch locations; and ● for general corporate purposes. We may need regulatory approvals to engage in some of the activities listed above.We currently have no specific plans or agreements regarding any expansion activities or acquisitions.Except as described above, neithernew Minden Bancorp nor MBL Bank has any specific plans for the investment of the proceeds of this offering and has not allocated or reserved a specific portion of the proceeds to any particular use. 31 WE INTEND TO CONTINUE TO PAY QUARTERLY CASH DIVIDENDS Minden Bancorp has paid quarterly cash dividends since the second quarter of fiscal 2003.Minden Bancorp’s current quarterly dividend is $0.11 per share.After we complete the conversion, dividends will be paid by new Minden Bancorp on its outstanding shares of common stock.The rate of such dividends and the initial or continued payment thereof will be in the discretion of the board of directors of new Minden Bancorp and will depend upon a number of factors, including the amount of net proceeds retained by us in the offering, investment opportunities available to us, capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations, and general economic conditions.No assurance can be given that we will continue to pay dividends, that they will be at a level substantially consistent with the current level or that they will not be reduced or eliminated in the future.In addition, during the first three years after the conversion and offering, no dividend will be declared or paid if it would be classified as a return of capital. The payment of dividends by new Minden Bancorp may ultimately depend upon receipt of dividends from MBL Bank, because new Minden Bancorp initially will have no source of income other than dividends from MBL Bank, earnings from the investment of proceeds from the sale of common stock retained by new Minden Bancorp , and interest payments with respect to the loan to made by new Minden Bancorp to the employee stock ownership plan. MBL Bank’s ability to pay dividends to new Minden Bancorp will be governed by the Home Owners’ Loan Act, as amended, and the regulations of the Office of Thrift Supervision.In addition, the prior approval of the Office of Thrift Supervision will be required for the payment of a dividend if the total of all dividends declared by MBL Bank in any calendar year would exceed the total of its net profits for the year combined with its net profits for the two preceding years, less any required transfers to surplus or a fund for the retirement of any preferred stock.In addition, MBL Bank will be prohibited from paying cash dividends to new Minden Bancorp to the extent that any such payment would reduce MBL Bank’s regulatory capital below required capital levels or would impair the liquidation account to be established for the benefit of MBL Bank’s eligible account holders and supplemental eligible account holders.See “The Conversion and Offering – Liquidation Rights.” Any payment of dividends by MBL Bank to new Minden Bancorp which would be deemed to be drawn out of MBL Bank’s bad debt reserves would require a payment of taxes at the then-current tax rate by MBL Bank on the amount of earnings deemed to be removed from the reserves for such distribution.MBL Bank does not intend to make any distribution to new Minden Bancorp that would create such a federal tax liability.See “Taxation.” Unlike MBL Bank,new Minden Bancorp is not subject to the above regulatory restrictions on the payment of dividends to our shareholders.Under Louisiana law,new Minden Bancorp generally may pay dividends out of surplus, or if no surplus is available, may pay dividends out of its net profits for the current or preceding fiscal year or both. 32 MARKET FOR OUR COMMON STOCK Minden Bancorp’s common stock is currently quoted on the OTC Bulletin Board under the symbol “MDNB.” After we complete the conversion and offering, we anticipate that the common stock of new Minden Bancorp will also be quoted on the OTC Bulletin Board.Sandler O’Neill & Partners, L.P. has advised us of its intention to make a market in our common stock, however, it is under no obligation to do so.The common stock may not be quoted under the same symbol. The shares of common stock of Minden Bancorp and those of new Minden Bancorp represent different economic interests and will reflect the effects of different financial results of operations and financial condition. Consequently, it is expected that the market prices of the common stock of Minden Bancorp before the completion of the conversion and offering and those of the common stock of new Minden Bancorp after completion of the conversion and offering will be different. Making a market may include the solicitation of potential buyers and sellers in order to match buy and sell orders.The development of a liquid public market depends upon the existence of willing buyers and sellers, the presence of which is not within our control or the control of any market maker.In addition, there may be a wide spread between the bid and ask price for our common stock after the conversion and offering.You should view the common stock as a long-term investment.Furthermore, there can be no assurance that you will be able to sell your shares at or above the purchase price. The following table sets forth the high and low closing stock prices for Minden Bancorp common stock and cash dividends per share declared for the periods indicated. Stock Price Per Share Cash Dividends Quarter ended: High Low Per Share September 30, 2010 (through , 2010) $ $ $ June 30, 2010 March 31, 2010 December 31, 2009 September30, 2009 June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 At September 14, 2010, the business day immediately preceding the public announcement of the conversion and offering, and at , 2010, the date of this prospectus, the closing prices of Minden Bancorp common stock as reported on the OTC Bulletin Board were $15.10 per share and $ per share, respectively.At , 2010, Minden Bancorp had approximately shareholders of record. 33 REGULATORY CAPITAL REQUIREMENTS At June 30, 2010, MBL Bank exceeded all of its regulatory capital requirements. The table below sets forth MBL Bank’s historical capital under accounting principles generally accepted in the United States of America and regulatory capital at June 30, 2010, and pro forma capital after giving effect to the offering. The pro forma capital amounts reflect the receipt by MBL Bank of 50.0% of the net offering proceeds.The pro forma risk-based capital amounts assume the investment of the net proceeds received by MBL Bank in assets which have a risk-weight of 20% under applicable regulations, as if such net proceeds had been received and so applied at June 30, 2010. Pro Forma at June 30, 2010 based on sale at $10.00 per share MBL Bank Historical at June 30, 2010 Minimum Shares Midpoint Shares Maximum Shares 15% Above Maximum 1,719,250 Shares Amount Percent of Assets(1) Amount Percent of Assets(1) Amount Percent of Assets(1) Amount Percent of Assets(1) Amount Percent of Assets(1) (Dollars in thousands) GAAP capital (2) $ % $ % $ % $ % $ % Tier 1 leverage capital: Actual (3) $ % $ % $ % $ % $ % Requirement Excess $ % $ % $ % $ % $ % Tier 1 risk-based capital: Actual (3) $ % $ % $ % $ % $ % Requirement Excess $ % $ % $ % $ % $ % Total risk-based capital: Actual (3) $ % $ % $ % $ % $ % Requirement Excess $ % $ % $ % $ % $ % Reconciliation of capital infused into MBL Bank: Net proceeds infused $ Less: Common stock acquiredby employee stock ownership plan ) Less: Shares acquired by stock recognition plan ) Pro forma increase in GAAP and regulatory Capital (4) $ (1) Tier 1 leverage capital is shown as a percentage of total adjusted assets which amounted to $198.7 million at June 30, 2010.Tier 1 risk-based capital and total risk-based capital are shown as a percentage of total risk-weighted assets which amounted to $113.6 million at June 30, 2010. (2) The calculation of capital in accordance with generally accepted accounting principles (referred to as GAAP) and Tier 1 leverage capital are substantially similar.GAAP capital is the sum of paid-in capital, additional paid-in capital, retained earnings and accumulated other comprehensive income.In computing in Tier 1 capital, investment in nonincludable subsidiaries is deducted and accumulated losses or gains on securities held for sale are added or deducted, as applicable. As a result, at June 30, 2010 adjustments totaling $714,000 were deducted from GAAP capital to arrive at Tier 1 leverage capital. (3) Pro forma capital levels assume that we will fund a new recognition and retention plan that will acquire shares of common stock equal to approximately 3.55% of the shares of new Minden Bancorp common stock sold in the offering at the closing of the offering at a price equal to the price for which the shares of common stock are sold in the offering. The pro forma capital levels also assume that our employee stock ownership plan will purchase additional shares with the funds we lend it in amount equal to 4.0% of the shares of common stock of new Minden Bancorp sold in the offering. Pro forma GAAP and regulatory capital have been reduced by the amount required to fund both of these plans. See “Management-Stock Benefit Plans” for a discussion of the proposed recognition and retention plan and employee stock ownership plan. (4) Pro forma amounts and percentages assume net proceeds are invested in assets that carry a 20% risk-weighting. 34 CAPITALIZATION The following table presents the historical capitalization of Minden Bancorp at June 30, 2010 and the capitalization of new Minden Bancorp after giving effect to the offering proceeds (referred to as “pro forma” information).The table depicts new Minden Bancorp’s capitalization following the offering at the minimum, midpoint, maximum and maximum, as adjusted, of the offering range.The pro forma capitalization gives effect to the assumptions listed under “Pro Forma Data,” based on the sale of the number of shares of common stock indicated in the table.A change in the number of shares to be issued in the offering may materially affect pro forma capitalization.We are offering our common stock on a best efforts basis.We must sell a minimum of 1,105,000 shares to complete the offering. Pro Forma Capital Based Upon the Sale at $10.00 per Share Minden Bancorp Historical Minimum Shares Midpoint Shares Maximum Shares Maximum as adjusted, Shares(1) (Dollars in thousands) Deposits(2) $ Borrowings Total deposits and borrowed funds $ Stockholders’ equity: Preferred stock Common stock(3) 15 19 22 26 29 Additional paid-in capital(4) Retained earnings(4) Accumulated other comprehensiveincome Treasury shares ) Less:Common stock acquired by employee stock ownership plan(5) Less:Common stock acquired by recognition and retention plan(6) Total stockholders’ equity $ As adjusted to give effect to an increase in the number of shares which could occur due to an increase in the offering range of up to 15% to reflect changes in market and financial conditions before we complete the offering or to fill the order of our employee stock ownership plan. Does not reflect withdrawals from deposit accounts for the purchase of common stock in the offering. Such withdrawals would reduce pro forma deposits and assets by the amount of such withdrawals. The pro forma amounts of common stock and additional paid-in capital have been increased to reflect the number of shares of common stock to be outstanding, which includes the exchange of all of the currently outstanding shares of Minden Bancorp common stock pursuant to the exchange ratio.No effect has been given to the issuance of additional shares of common stock pursuant to our proposed stock option plan.We intend to adopt a new stock option plan and to submit such plan to shareholders at a meeting of shareholders to be held at least six months following completion of the conversion and offering.If the stock option plan is approved by shareholders, an amount equal to approximately 8.88% of the shares of new Minden Bancorp common stock sold in the offering will be reserved for the stock option plan.Your ownership percentage would decrease by approximately 4.95% if all potential stock options are exercised from our authorized but unissued stock.See “Pro Forma Data” and “Management - Stock Benefit Plans – Stock Option Plan.”In addition, all treasury stock of Minden Bancorp will be canceled in connection with the consummation of the conversion and the offering. The retained earnings of MBL Bank will be partially restricted after the offering.MBL Bank will be prohibited from paying cash dividends to new Minden Bancorp to the extent that any such payment would reduce MBL Bank’s regulatory capital levels below its minimum regulatory capital levels or would impair the liquidation account to be established for the benefit of eligible account holders and supplemental eligible account holders of MBL Bank.See “Regulation – Regulation of MBL Bank – Capital Distributions.” Assumes that 4.0% of new Minden Bancorp’s common stock sold in the offering will be purchased by our employee stock ownership plan in addition to the shares already owned by the employee stock ownership plan.The common stock acquired by our employee stock ownership plan is reflected as a reduction of stockholders’ equity.Assumes the funds used to acquire our employee stock ownership plan shares will be borrowed from new Minden Bancorp.See Footnote 1 to the table set forth under “Pro Forma Data” and see also “Management –Stock Benefit Plans - Employee Stock Ownership Plan.” Gives effect to the recognition and retention plan which we expect to adopt after the conversion and offering and present to shareholders for approval at a meeting of shareholders to be held at least six months after we complete the offering.No shares will be purchased by the recognition and retention plan in the conversion and offering, and such plan cannot purchase any shares until shareholder approval has been obtained.If the recognition and retention plan is approved by our shareholders, the plan intends to acquire an amount of common stock equal to approximately 3.55% of the shares of new Minden Bancorp common stock sold in the offering.The funds to enable such purchases will be provided by New Minden Bancorp.The table assumes that shareholder approval has been obtained and that such shares are purchased in the open market at $10.00 per share.The common stock so acquired by the recognition plan is reflected as a reduction in stockholders’ equity.If the shares are purchased at prices higher or lower than the initial purchase price of $10.00 per share, such purchases would have a greater or lesser impact, respectively, on stockholders’ equity.If the recognition and retention plan purchases authorized but unissued shares from Minden Bancorp such issuance would dilute the voting interests of existing shareholders by approximately 2.04%.See “Pro Forma Data” and “Management -Stock Benefit Plans – Recognition and Retention Plan.” 35 PRO FORMA DATA The following tables show information about Minden Bancorp’s historical combined consolidated net income and stockholders’ equity prior to the conversion and offering andnew Minden Bancorp ’s pro forma consolidated net income and stockholders’ equity following the conversion and offering.The information provided illustrates our consolidated pro forma net income and stockholders’ equity based on the sale of common stock at the minimum, midpoint, maximum and 15% above the maximum of the offering range, respectively.The actual net proceeds from the sale ofnew MindenBancorp common stocsk in the offering cannot be determined until the offering is completed.However, the net proceeds are currently estimated to be between $10.0 million and $14.0 million, or up to $16.2 million in the event the offering range is increased by approximately 15%, based upon the following assumptions: ● New Minden Bancorp will sell all shares of common stock in the subscription offering and community offering; ● New Minden Bancorp ’s employee stock ownership plan will purchase an amount equal to 4.0% of the shares sold in the offering at a price of $10.00 per share with a loan from new Minden Bancorp; ● expenses of the conversion and offering, other than the fees to be paid to Sandler O’Neill & Partners, L.P., are estimated to be $840,000; ● 126,500 shares of common stock will be purchased by Minden Bancorp’s executive officers and directors and their immediate families; and ● Sandler O’Neill & Partners, L.P. will receive a fee equal to 1% of the aggregate purchase price of the shares of common stock sold in the offering, excluding any shares purchased by any employee benefit plans including the employee stock ownership plan, and any of our directors, officers or employees or members of their immediate families or affiliated companies or trusts; provided, however, such fee will be no less than $160,000. We have prepared the following tables, which set forth our historical consolidated net income and stockholders’ equity prior to the conversion and offering and our pro forma consolidated net income and stockholders’ equity following the conversion and offering.In preparing these tables and in calculating pro forma data, the following assumptions have been made: ● Pro forma earnings have been calculated assuming the conversion and offering had been completed at the beginning of the periods and the net proceeds of the offering had been invested at assumed rates of 2.69% and 1.79% for the year ended December 31, 2009 and the six months ended June 30, 2010, respectively, which approximates the yield on a five-year U.S. Treasury bill at such dates.We have used these assumed yields of 2.69% and 1.79% in lieu of the arithmetic average method because we believe it more accurately reflects the yield that we will receive on the net proceeds of the offering. ● The pro forma after-tax yields on the net proceeds from the offering were assumed to be 1.78% and 1.18% for the year ended December 31, 2009 and six months ended June 30, 2010 based on an effective tax rate of 34.0%. ● Withdrawals can be made from MBL Bank’s deposit accounts to fund the purchase of shares in the offering. To extent such funds are used, these funds will not result in new funds for investment by new Minden Bancorp and MBL Bank. In preparing the pro forma data, it was assumed no withdrawals were made from deposit accounts at MBL Bank. ● Historical and pro forma per share amounts have been calculated by dividing historical and pro forma amounts by the indicated number of shares of common stock, as adjusted in the pro forma net income per share to give effect to the purchase of shares by the employee stock ownership plan. 36 ● Pro forma stockholders’ equity amounts have been calculated as if the conversion and offering had been completed on December 31, 2009 and June 30, 2010 and no effect has been given to the assumed earnings effect of the transactions. The following pro forma information may not be representative of the financial effects of the conversion and offering at the date on which the offering actually occurs and should not be taken as indicative of future results of operations.Pro forma stockholders’ equity represents the difference between the stated amount of our assets and liabilities computed in accordance with generally accepted accounting principles.Stockholders’ equity does not give effect to intangible assets in the event of a liquidation, to MBL Bank’s bad debt reserve or to the liquidation account to be maintained by MBL Bank.The pro forma stockholders’ equity is not intended to represent the fair market value of the common stock and may be different than amounts that would be available for distribution to shareholders in the event of liquidation. We are offering our common stock on a best efforts basis.We must issue a minimum of 1,105,000 shares in the conversion and offering to complete the transactions. The tables reflect the possible issuance of additional shares to be reserved for future issuance pursuant to our proposed new stock option plan which we expect to adopt following the offering and present, together with the stock recognition plan discussed below, to our shareholders for approval at a meeting to be held at least six months after the offering is completed.See “Management - Stock Benefit Plans.”For purposes of the tables, we have assumed that shareholder approval was obtained, that the exercise price of the stock options and the market price of the common stock at the date of grant were $10.00 per share, that the stock options had a term of 10 years and vested pro rata over five years, and that the new stock option plan granted options to acquire common stock equal to 8.88% of new Minden Bancorp’s common stock sold in the offering.We applied the Black-Scholes option pricing model to estimate a grant date fair value of $1.70 for each option.In addition to the terms of the options described above, the Black-Scholes option pricing model incorporated an estimated volatility rate of 18.21% for the common stock, dividend yield of 2.0%, an expected option life of 10 years and a risk free interest rate of 2.97%.Finally, we assumed that 25% of the stock options were non-qualified options granted to directors, resulting in a tax benefit (at an assumed tax rate of 34.0%) for a deduction equal to the grant date fair value of the options. There can be no assurance that shareholder approval of the stock option plan will be obtained, that the exercise price of the options will be $10.00 per share or that the Black-Scholes option pricing model assumptions used to prepare the table will be the same at the time the options are granted. The tables also give effect to the stock recognition and retention plan, which we expect to adopt following the offering and present, together with the new stock option plan discussed above, to our shareholders for approval at a meeting to be held at least six months after the offering is completed.If approved by shareholders, the stock recognition and retention plan intends to acquire an amount of common stock equal to 3.55% of new Minden Bancorp’s common stock sold in the offering, either through open market purchases, if permissible, or from authorized but unissued shares of common stock.The tables assume that shareholder approval has been obtained and that the shares acquired by the stock recognition and retention plan are purchased in the open market at $10.00 per share and vest pro rata over a five-year period.There can be no assurance that shareholder approval of the stock recognition and retention plan will be obtained, that the shares will be purchased in the open market or that the purchase price will be $10.00 per share. The tables on the following pages summarize historical consolidated data of Minden Bancorp and new Minden Bancorp’s pro forma data at or for the dates and periods indicated based on the assumptions set forth above and in the tale and should not be used as a basis for projection of the market value of the common stock following the conversion and offering. 37 At or For the Six Months Ended June 30, 2010 shares sold at $10.00 per share (Minimum of range) shares sold at $10.00 per share (Midpoint of range) shares sold at $10.00 per share (Maximum of range) shares sold at $10.00 per share (15% above
